Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/2022 has been entered.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2022 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.






Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-7, 10, 12, 20-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a method, thus meeting the Step 1 category eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: downloading and executing a merchant computer application/determining that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user electronic device/ providing an interface to a financial institution backend for the financial institution, wherein the merchant application facilitates a purchase transaction initiated by a user of the merchant application for a good or service offered by the merchant/prompting the user to enter authentication information, wherein the authentication information authenticates the user as owner of an account maintained, receiving the authentication information from the user of the merchant application/sending an authorization request initiated by the user of the merchant application/the request includes an identifier of the merchant and a type of information that the financial institution is authorized to share/the type of information that the financial institution is authorized to share is based on a selection of the user of the merchant application/the type of information that the financial institution is authorized to share includes user personal data/receiving the personal information of the user/generating a merchant loyalty account for the user based on the user personal data received, wherein the account includes an account identifier, wherein the account identifier uniquely identifies the merchant loyalty account for the user/providing merchant loyalty account information to the financial institution backend/associating the device fingerprint information with the merchant loyalty account/using the device fingerprint information as a lookup key to retrieve the merchant loyalty account information stored in the merchant loyalty account. The Application’s Title - “System and Method for facilitating payments and reward tracking” as well as the Applicant’s Specification further describe the context of the claimed invention as pertaining to the commercial interaction realm and that the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. This judicial exception is not integrated into a practical application. Claim 1 includes the additional limitations of a user electronic device (including a processor)/merchant computer application/a financial institution backend interface, embedded within the merchant application/server/financial institution server that is in communication with the backend interface, which represent generic computing elements. The additional element of identifying device fingerprint information represents insignificant extra-solution activity. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of identifying device fingerprint information of the user device represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 7 is directed to a method, thus meeting the Step 1 eligibility criterion; it recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving authentication information that authenticates the user as owner of an account maintained by the financial institution backend, wherein the application determines that a user is a customer of a financial institution by identifying a computer application for a financial institution that is installed on the user device and facilitates a purchase transaction initiated by a user of the merchant application for a good or service offered by the merchant/receiving, after authenticating the user based on the authentication information , an authorization request initiated by the user of the merchant computer application/the authorization request includes an identifier of the merchant and a type of information that the financial institution is authorized to share/the type of information that the financial institution is authorized to share is based on a selection of the user of the merchant application/the type of information that the financial institution is authorized to share includes personal information of the user/providing the personal information of the user/receiving a merchant loyalty account identifier for a merchant loyalty account of the user/receiving merchant loyalty account activity for the merchant loyalty account/matching the merchant loyalty account activity with a transaction conducted with a financial instrument issued by the financial institution/communicating an offer to the user, wherein the offer is based on the matched merchant loyalty account activity and the transaction/associates the device fingerprint information with the merchant loyalty account/uses the device fingerprint information as a lookup key to retrieve the merchant loyalty account information stored in the merchant loyalty account. The Applicant’s Title and Spec. further describe the context of the claimed invention as pertaining to the commercial interaction realm, and that the claimed invention, when implemented, seeks to at best address a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. This judicial exception is not integrated into a practical application. Claim 7 includes the additional limitations of a financial institution backend/interface embedded with a merchant application/user electronic device/a server, which represent generic computing elements. The additional element of identifying device fingerprint information of the user electronic device represents insignificant extra-solution activity. The additional elements, alone or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of identifying device fingerprint information of the user device represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Remaining dependent claims 4, 6, 10-12, 20-23 further narrow the abstract ideas of the independent claims themselves. The claims do not include any other additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 4, 6-7, 10, 12, 20-23.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					Also claimed is the security enhancement of using device fingerprint data to lookup and retrieve the claimed merchant loyalty account information
	The claimed limitation of identifying device fingerprint information of the user electronic device 
represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” The claimed limitation of using the device fingerprint information as a lookup key to retrieve the merchant loyalty account information stored in the merchant loyalty account recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG.

					Several improvements in the financial technology field are recited by the claims: 	by providing an interface to a financial institution’s backend processing systems within a merchant’s ecommerce application, the personal information of the user can be provided to the merchant application. Loyalty account information can be transmitted to the financial institution’s backend processing servers. The claims not only reduce in-app time for the user, thereby reducing power consumption (and prolonging battery life of mobile devices) and reducing processor cycles, but they also facilitate a more secure manner in which to generate the loyalty account, since the user’s personal data is only sent once the user has been authenticated by the financial institution’s backend servers.
	The claimed invention, when implemented, does not improve another technology/technical field, nor does it improve the functioning of the computing device itself. Claim 1 does recite an abstract idea, as noted in the Office Action above, and the claimed invention, when implemented, seeks at best to optimize a business practice/goal, as is further described by the Applicant’s Spec.: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented , improves the functioning of the computing device itself, or another technology/technical field; stating that the computing device has its power consumption reduced and a reduced processor cycle does not constitute technical support/technical evidence that the claimed invention, when implemented, effects an improvement in the functioning of the computing device itself or another technology/ technical field.

				By identifying a computer application for a financial institution that is installed on the user device, the merchant computer application can determine that the user is a customer of the financial institution, and this functionality improves the operation of the user device by only determining that the user is a customer of the financial institution before providing the interface to the financial institution backend. This prevents unnecessary attempts to contact the financial institution backend of the user is not a customer of the financial institution, thereby saving bandwidth, saving power consumption, further reducing processor cycles, and limiting transmission of personal and other sensitive information.
	The claimed invention, when implemented, does not improve another technology/technical field, nor does it improve the functioning of the computing device itself. Claim 1 does recite an abstract idea, as noted in the Office Action above, and the claimed invention, when implemented, seeks at best to optimize a business practice/goal, as is further described by the Applicant’s Spec.: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. Thus, embodiments may reduce areas of friction for a customer in signing up for a merchant account”. Determining that a user is a customer of the financial institution/determining that the user is a customer of the financial institution before providing the interface to the financial institution backend recite the abstract idea of a commercial interaction, and represent business practices/goals, not another technology/technical field; thus, improving these practices pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented , improves the functioning of the computing device itself, or another technology/technical field; stating that bandwidth is reduced, power consumption of the computing device is saved/processor cycles reduced does not constitute technical support/technical evidence that the claimed invention, when implemented, effects an improvement in the functioning of the computing device itself or another technology/technical field.

				By using device fingerprint information to lookup and retrieve merchant loyalty account data that will be sent to the financial institution, the process is tied to the particular device, thereby providing more robust authentication of the source of the interactions and improving security for all parties, devices and data involved.
	As noted in the Office Action above, the computing elements used to implement the claimed invention represent generic computing elements. The claimed limitation of identifying device fingerprint information of the user electronic device represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” The claimed limitation of using the device fingerprint information as a lookup key to retrieve the merchant loyalty account information stored in the merchant loyalty account recites the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				These improvements to the computer systems described in the subject application are not only real and concrete, but they would be readily and clearly apparent to one of ordinary skill in the art upon a reading of the subject specification.
	The claimed invention does recite an abstract idea, and as is described by the Application’s Title - “System and Method for facilitating payments and reward tracking” as well as the Applicant’s Specification , the context of the claimed invention pertains to the commercial interaction realm, and the claimed invention, when implemented, seeks to at best provide a business practice/goal optimization: “the present disclosure generally relates to systems and methods for facilitating payments and reward tracking”, “Systems and methods for facilitating payments and reward tracking are disclosed”, “any rewards earned with the merchant may be automatically linked to the customer’s account. There is no technical support/technical evidence in the Applicant’s Specification that the claimed invention, when implemented, improves the functioning of the computing device itself or another technology/technical field.

				Elements of the independent claims, when considered in combination, amount to significantly more than any judicial exception. Claim features that contribute to the security enhancement , when considered in combination with the other features of the claim as a whole, enhance the functioning of a merchant’s computer systems through a reduction in both fraudulent attempts to generate loyalty accounts, through reduced need for front-end processing of user0input data, and for robust authentication in data retrieval steps by employing device fingerprint information. 
				Claim recites a non-conventional and non-generic arrangement of components and steps for which, at the time of the invention, it cannot be reasonably said was well-understood, routine and conventional in the relevant field. Such a series of communication and authentication steps recites significantly more than any abstract idea which may be put forth in the claims. Claims are patent eligible under Step 2B of the eligibility test.
	The additional elements of the independent claims, do not, alone or in combination, represent significantly more than the abstract idea itself, as noted in the Office Action above: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of identifying device fingerprint information of the user device represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible. Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. The additional element of identifying device fingerprint information of the user device represents insignificant extra-solution activity – i.e. it represents a well known and commonly used means of authenticating electronic device users, as known to one of ordinary skill in the art at the effective filing date of the invention; the “Biometric Authentication: A trustworthy technology for improved authentication” NPL , published in 2009, notes that “Authentication plays a vital role in various applications…a number of effective methods and techniques are available”, “Biometrics offer computerized methods of identity verification or identification on the principle of measurable …characteristics. The physical characteristics include fingerprints”, “Fingerprint identification is perhaps the oldest of all the biometric techniques.” Therefore, Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 7 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
11/3/2022